 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis award is confined to the assembling or building of lumber loadsused by carpenters in the shoring of cargo aboard ships. It does notinclude the movement of such loads to the loading area on the dock orthe handling of dunnage customarily performed by longshoremen.In making this determination, we are assigning the disputed work toemployees of APL and Matson who are represented by the Carpenters'Union, but not to that Union or its members. Our present determina-tion is limited to the particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the Act :1.Carpenters employed by American President Lines, Ltd., andMatson Terminals, Inc., in San Francisco, California, and who arerepresented by Shipwrights, Joiners, Boatbuilders and Caulkers, Local1149, affiliated with United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are entitled to assemble or build lumber loadsused by carpenters in the shoring of cargo aboard ships.2. International Longshoremen's and Warehousemen's Union, Local10, is not entitled by means proscribed by Section 8 (b) (4) (D) of theAct to force or require the aforesaid Employers to assign the abovework to longshoremen.3.Within 10 days from the date of this Decision and DeterminationofDispute, InternationalLongshoremen's andWarehousemen'sUnion, Local 10, shall notify the Regional Director for the TwentiethRegion, in writing, whether or not it will refrain from forcing or re-quiring American President Lines, Ltd., and Matson Terminals, Inc.,by means proscribed by Section 8(b) (4) (D), to assign the work indispute to longshoremen rather than to carpenters.MEMBERS FANNING and BROWN took no part in the considerationof the above Decision and Determination of Dispute.Local Union 825, International Union of Operating Engineers,AFL-CIOandNichols Electric Company.Case No. 22-CD-52.January 7, 1963DECISION AND ORDEROn August 22, 1962, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the140 NLRB No. 48. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS459Respondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.1. Certain of the Respondent's exceptions to the Intermediate Reportagain present arguments, first raised at the Section 10 (k) stage of theproceedings, which the Board has considered and rejected.Theseare (a) that the Board lacked jurisdiction to make its Decision andDetermination of Dispute herein because Respondent and IBEW,through their membership in the Building Trades Council of theAFL-CIO, are bound to use the facilities of the National Joint Boardfor Settlement of Jurisdictional Disputes as the method for adjustmentof this dispute; (b) that the Board's award arbitrarily disregarded aJoint Board decision, dated June 16, 1961, awarding the work in thepresent dispute to the Respondent; and (c) that the Board failed togive proper weight to the fact that the Joint Board in many deci-sions has awarded this type of work to the Operating Engineers.Asto (a) and (b), we have already noted in the Decision and Determina-tion of Dispute, 137 NLRB 1425, that Nichols was not a party to theJoint Board determination and that IBEW has consistently takenthe position that it will not be bound by Joint Board determinationsinvolving linework, which is the type of work in issue here. Con-sequently, there is no satisfactory evidence in this case that theparties had agreed upon a method for the voluntary adjustment ofthe dispute.'As to (c), we reaffirm our previous finding that thereis no probative evidence in the prior Joint Board determinations, ofany custom or practice in the industry which would support an awardto the Respondent for the operation of a small power driven augerand winch mounted on a line truck, in electrical pole linework.2.Respondent also argues that Gatti, the shop steward at the SpruceRun Dam project, was not acting as an agent of the Respondent incausing the work stoppage.We affirm the Trial Examiner's finding'International Union of Operating Engineers,Local66,AFL-CIO (FrankP BadolatoSon), 135 NLRB 1392. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Gatti was acting within the scope of his authority in attemptingto gain compliance with the Respondent's interpretation of its con-tracts with Selby and Elmhurst and in calling a work stoppage for thatobjective.23. In its exceptions Respondent also urges that its contracts withSelby Drilling Company and Elmhurst Contracting Company as-signed to its members the work in dispute (the operation of a smallauger and winch truck) and that Selby and Elmhurst breached theseagreements by contracting this work to Nichols Electric Company,a firm whose employees are represented by IBEW. Respondent con-tends, in effect, that the work stoppage by its members was, therefore,a lawful protest against this breach of contract.We disagree. Inour Section 10(k) Decision and Determination of Dispute in thisproceeding, we carefully considered the agreements and determinedthat neither clearly assigned the disputed work to Respondent's mem-bers.We reaffirm this determination.The Respondent also contends that, under any circumstances, theagreements also prohibited the subcontracting by either employer ofany of its work to firms not employing the Respondent's members. Ittherefore argues that, since the latter contract provision is lawfulunder the proviso to Section 8 (e) of the Act, which exempts certainconstruction industry agreements of this type from the proscriptionof that section, its members were lawfully entitled to protest the breachof this provision, occasioned by Selby's subcontract of the disputedwork to Nichols.We find no merit in this contention.As the Boardhas previously held, the construction industry proviso to Section 8(e)only permits the making of voluntary agreements relating to the con-tracting or subcontracting of work to be done at the construction site.It does not legalize picketing, strikes, or other inducement of em-ployees or persons, proscribed by Section 8 (b) (4), in order to secureor enforce such agreements.'ORDERThe Board hereby adopts as its Order the Recommended Orderof the Trial Examiner.2 The Board had already come to the same conclusion, based on its analysis of the recordin Case No. 22-CC-127, which was stipulated as the record in the instant caseSeeLocalUnion 825, International Union of Operating Engineers, AFL-CIO (Nichols Electric Com-pany),138 NLRB 540.3Construction, Piodaction & Maintenance Laborers Union Local383,AFL-CIO; et al.(Colson and Stevens Construction Co., Inc),137 NLRB 1650;Local Union 825, Inter-nationalUnion of Operating Engineers, AFL-CIO (Nichols Electric Company),138 NLRB540The reasons for the Board's finding intheColson and Stevenscase that the con-struction industry proviso to Section 8(e) is not available as a defense against allegedviolations of Section 8(b) (4) (A) and (B) are equally applicable when the violationalleged is the improper inducement of employees or persons for an object proscribed bySection8(b) (4) (D). LOCAL 825, INT'L UNION OF OPERATING ENGINEERS461INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on May 11, 1961, by Nichols Electric Company, herein calledNichols, the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Twenty-second Region (Newark, New Jersey), issued his complaint,dated July 27, 1962, against Local Union 825, International Union of OperatingEngineers,AFL-CIO, herein called the Operating Engineers or the Respondent,alleging that Respondent engaged in unfair labor practices within the meaning ofSection 8(b)(4)(D) and Section 2(6) and (7) of the Act.With respect to theunfair labor practices, the complaint, as amended at the hearing, alleges in substancethat: (1) pursuant to Section 10(k) of the Act, the Board issued its Determinationof Dispute out of which the charged unfair labor practice arose; (2) the determina-tion of the Board was that Respondent was not entitled, by means proscribed bySection 8(b) (4) (D), to force or require Nichols to assign the work of operatingpower-driven drilling and hoisting equipment to employees engaged as operatingengineers who are currently represented by Respondent; (3) the Respondent hasnot complied with the terms of the Board's Decision and Determination of Dispute;(4) the Respondent since on or about May 9, 1961, by means proscribed by Section8(b)(4), engaged in conduct an object of which was to force or require Nichols toassign the disputed work of operating power-driven drilling and hoisting equipmentforNichols to employees engaged as operating engineers who are represented byRespondent; and (5) by such conduct, Respondent has engaged in unfair laborpractices within the meaning of Section 8(b) (4) (i) and (ii) (D) of the Act. In itsduly filed answer, Respondent denies generally the unfair labor practice allegations.Pursuant to due notice, a hearing was held before Trial Examiner Louis Libbinat Newark, New Jersey, on August 13, 1962. All parties appeared, were representedby Counsel, and were afforded full opportunity to be heard, to adduce relevant evi-dence, to argue orally, and to file briefs.No witnesses were called to testify. Instead,all parties stipulated that: (1) if the witnesses who testified on behalf of the GeneralCounsel on December 18, 1961, in the case of Local Union 825, International Unionof Operating Engineers, AFL-CIO, and Nichols Electric Company, Case No.22-CC-127, were called and testified in the instant proceeding, their testimony wouldbe the same as in Case No. 22-CC-127; (2) said testimony in Case No. 22-CC-127shall be incorporated into the instant proceeding for the purpose of making findingsof fact; and (3) the Trial Examiner "shall credit" said testimony of the GeneralCounsel's witnesses, "notwithstanding any contrary or conflicting testimony by wit-nesses for the Respondent in Case No. 22-CC-127 or at the Section 10(k) hearing inthe instant proceeding."Counsel for Respondent made a brief oral argument before the close of the hearing.Respondent's motion to dismiss the complaint on the ground that the evidence isinsufficient to sustain the unfair labor practice allegations, upon which motion Ireserved ruling, is hereby denied in accordance with the findings and conclusionshereinafter made.All parties waived their right to file briefs.Upon the entire record in this case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESNichols Electric Company is a New Jersey corporation with its office and principalplace of business in Chester, New Jersey. It is engaged in providing and performingelectrical line construction and related services as an electrical contractor in thebuilding and construction industryDuring the past year, it purchased and causedto be transferred and delivered to its place of business within the State of New Jerseygoods and materials, valued in excess of $50,000, from States other than the Stateof New Jersey.Selby Drilling Company, herein called Selby, is a Nevada corporation with itsoffice and principal place of business in Boise, Idaho. It is engaged in providingand performing drilling and excavating services as a contractor in the building andconstruction industry.During the past year, it has performed services in a valueexceeding $3 million in States other than the State of Idaho.Elmhurst Contracting Company, herein called Elmhurst, is a division of HaganIndustries, Inc., and is a New York corporation with its office and principal placeof business in New York, New York. It is engaged in providing and performingbuilding and construction services as a general contractor in the building and con- 462DECISIONSOF NATIONALLABOR RELATIONS BOARDstruction industry.During the past year, it has performed services, exceeding $50,000in value, in States other than the State of New York.Upon the above admitted facts, I find, as Respondent admits in its answer to thecomplaint, that Nichols, Selby, and Elmhurst are each engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits, and I find, that Local Union No. 262,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, herein sometimescalled Local 262, and that the Respondent are each labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAt all times material to this proceeding, the State of New Jersey has maintaineda contract with Elmhurst for the construction of Spruce Run Reservoir in Clinton,New Jersey, herein sometimes referred to as the reservoir or the project.Elmhurstsubcontracted certain drilling and excavating work at the reservoir to Selby which,in turn, subcontracted the construction of certain electrical lines and related workat the reservoir to Nichols.At all times material herein, Nichols has assigned the work of operating power-driven drilling and hoisting equipment for Nichols at the reservoir to its employeesengaged as electricians who are represented by Local 262. Since on or about May 3,1961, the Respondent has demanded that Nichols assign the aforesaid work of oper-ating power-driven drilling and hoisting equipment to employees engaged as oper-ating engineers who are represented by Respondent rather than to employees whoare engaged as electricians and who are represented by Local 262.At no timesmaterial herein has the Board issued an order or certification determining the bar-gaining representative for employees performing the above-described work.The facts set forth in the preceding paragraphs are alleged in the complaint andadmitted in Respondent's answer. Pursuant to a Section 10(k) proceeding, the Board,on July 18, 1962, issued its Decision and Determination of Dispute (137 NLRB1425) in which it made the following determination of dispute:1.Employees engaged as electricians, currently represented by Local Union No.262, International Brotherhood of ElectricalWorkers, AFL-CIO, are entitled tooperate power-driven drilling and hoisting equipment for Nichols Electric Companyat the Spruce Run Dam project, Clinton, New Jersey.2.Local Union 825, International Union of Operating Engineers, AFL-CTO, isnot entitled, by means proscribed by Section 8(b) (4) (D), to force or require NicholsElectric Company to assign the work of operating such power-driven drilling andhoisting equipment to employees engaged as operating engineers, who are currentlyrenresented by Local Union 825, International Union of Operating Engineers,AFL-CIO.3.Within 10 days from the date of this Decision and Determination of Dispute,Local Union 825. International Union of Operating Engineers, AFL-CIO, shall notifythe Regional Director for the Twenty-second Region, in writing, whether or notitwill refrain from forcing or requiring Nichols Electric Company by means pro-scribed by Section 8(b)(4)(D) to assign the work in dispute to operating engineer§rather than electricians.Upon the Respondent's failure to comply with the Board's 10(k) Determinationof Dispute, the General Counsel issued his complaint in the instant proceeding which,as previously indicated, is concerned with whether Respondent engaged in conductconstituting an unfair labor practice within the meaning of Section 8(b) (4) (D) ofthe Act.' I now turn to a resolution of this issue.A. The factsAs previously noted, no witnesses were called to testify at the hearing held onAugust 13. 1962, in this proceeding.The parties however stipulated that the testi-monv of witnesses who testified on behalf of the General Counsel on December 18,1961, in a prior case 2 shall be incorporated into and made a part of the instant record.The parties further stipulated and agreed that the Trial Examiner "shall credit the' International Union of Operating Engineers, Local 926, AFT CIO (Tip Top Roofers),128 NLRB 1057, 1059.2 Local Union 825, International Union of Operatino Engineers. AFL-CIO (NicholsElectric Company),Case No 22-CC-127 [138 NLRB 5401. LOCAL 825, INT'L UNION Or OPERATING ENGINEERS463testimony" of said witnesses, "notwithstanding any contrary or conflicting testimonyby witnesses for the Respondent in Case No. 22-CC-127 or at the Section 10(k)hearing in the instant proceeding." Pursuant to the foregoing stipulations, the factualfindings hereinafter set forth are based on the credited testimony of the witnesseswho testified on behalf of the General Counsel in said prior proceeding (Case No.22-CC-127).On May 3, 1961, Albert O'Brien, supervisor for Nichols, appeared on the jobsiteat the reservoir with a crew of six employees to start performing pole line construc-tion work by digging holes and setting poles with the use of mechanical equipmentsuch as a line truck and a pole auger.A pole auger is a machine on the back of theline truck and is used for digging holes and setting poles. In the crew were membersof Local 262, as Nichols had a collective-bargaining contract with Local 262 cover-ing its employees who do that work.When the boom was raised to start digging,Joseph LePore, an employee of Selby and a member of Respondent, came out tothe machine and asked the driver, Kenneth Budd, for his "card."When Budd pro-duced his Local 262 card, LePore called over G ido Gatti, an employee of Selbyand the shop steward for Respondent on the reser 'oir job.Gatti told O'Brien thatthe machine could not be run without operating engineers, that it was the "OperatingEngineers' job to run the machine."When O'Brien disagreed, he was told to seeMr. Bates, the leadman for the Operating Engineers on the reservoir job.O'Brienwent to the office of Selby and Elmhurst where he talked about the matter to Bates,who thereupon made a telephone call.At the concl ision of the telephone call, Batestold O'Brien that the operation of the auger would require an operator and an oiler.O'Brien went back to the field, told his crew what had happened, and was advisedto get in touch with Schaeffer, business manager for Local 262.O'Brien telephonedSchaeffer, who stated that the operation of that machine belonged to Local 262.O'Brien then told Bates that he was not going to put any operating engineers on thatjob.By that time it was already noon, and, believing that the day was wasted, O'Briensent his crew home.During the course of the day on May 3, O'Brien discussed the matter with RichardKangas, superintendent of Selby.O'Brien told Selby that the Operating Engineershad complained about his linemen running the auger drill and that there was a disputewith the Respondent about its operation.As a result of the discussion, it was agreedthat if O'Brien could not make any progress toward using the machine, the holesshould be dug by hand. The machine was removed from the grounds, and no holeswere dug that day.About 8:30 a.m. on May 9, O'Brien returned with the auger machine and thesame crew of six employees. They went out in the field, set up the auger, and starteddigging a hole.After about 15 minutes, either Bates or Gatti came over and askedO'Brien if he intended to dig the holes with the auger machine.When O'Brien repliedin the affirmative, the operating engineers, all members of Respondent employed onthe reservoir project by Selby and Elmhurst, were called and about 10 to 15 of themgathered around the machineMost of them were employees of Selby, working onmachines located at various distances within 500 feet from where the Nichols' augermachine was placed.They left their equipment, shut the compressors off, shutdown the drills, and walked over to the Nichols' auger drill. Several in the groupwere employees of Elmhurst, who were running bulldozers, cranes, and similarequipment in locations about 200 to 300 feet from the site where Nichols was tooperate the auger machine.They too left their equipment and walked over to theNichols' auger drill.Gatti told the operating engineers that O'Brien and his crew "were taking breadout of your mouths.Are you going to stand for that? They are taking your work."Gatti then told these operating engineers employed by Selby and Elmhurst that "Iwant you to gather around the machine so that it doesn't do any more digging." Themen thereupon completely surrounded the machine on all sides, with one of themstanding on the digging platform.Kangas tried to talk to Gatti on this occasionbut the latter avoided him.The operating engineers remained in this position aroundthemachine from about 9 a m. until about 3 p in, when O'Brien told his crew togo home.The machine was not used that day, and the digging of the hole whichhad been started was finished by handO'Brien talked to Kansas again that day and stated that he was going to take themachine off and do the digging by hand. Kangas replied that if the diggine was doneby hand, they would not be bothered by the Operating Engineers and that the jobwould then go along smoothly. The machine was then removed from the groundsEither the next day ,or the day after, O'Brien returned with his crew and completedthe posthole digging by hand, without any interruption or interference from Gattiand the operating engineersThe machine was not used ,again. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Concluding findingsThe complaint alleges that the Respondent, by the conduct of its agent, GuidoGatti, on March 9, 1961, induced and encouraged individuals employed by Selby,Elmhurst, and Nichols to engage in a strike and refusal in the course of their em-ployment to perform services for their respective employers, and, by the same con-duct, threatened, coerced, and restrained Selby, Elmhurst, and Nichols, with an ob-ject in each case being one proscribed by Section 8(b) (4) (D) of the Act. The factshereinabove detailed fully sustain these allegations.Guido Gatti, an employee of Selby, was Respondent's shop steward on the reservoirproject.Both Selby and Elmhurst had collective-bargaining agreements with Re-spondent.As shop steward, Gatti was concerned with the safety of Respondent'smembers and compliance with the contracts. In this capacity, he brought to theattention of Kangas, superintendent of Selby, any unsafe working conditions on thejob and any violations of the contract; and also discussed with Gibson, project man-ager of Elmhurst, matters pertaining to safety, the allotment of the work, and thekind of jobs which Respondent required its members to cover.As Respondent wasclaiming that the operation of the Nichols' auger machine was work which its mem-bers were required to perform and that it was a contractual violation to assign thatwork to employees who were not members of Respondent, Gatti was clearly actingwithin the scope of his authority on May 3 and 9 when he engaged in the conductpreviously described.Moreover, at no time was Gatti's conduct or that of the op-erating engineers disavowed or repudiated by Respondent.Accordingly, I find thatat all times material herein Guido Gatti was an agent of Respondent within themeaning of Section 2(13) of the Act and that Respondent is liable for his conductin connection with the operation of the Nichols' auger machine.3Gatti's conduct on May 9 in having the operating engineers employed by Selbyand Elmhurst leave their work and gather around the Nichols' auger machine, intelling them that O'Brien and his crew "were taking bread out of your mouths.Areyou going to stand for that? They are taking your work," and in directing them "togather around the machine so that it doesn't do any more digging," constituted theclearest kind of inducement and encouragement to these employees of Selby andElmhurst to engage in a strike or refusal to perform services for their employers aswell as to prevent the employees of Nichols from operating the auger machine.Gatti's conduct brought about a complete work stoppage of these employees fromabout 9 a.m. until about 3 p.m., when the Nichols' crew was sent home. In addi-tion, the operating engineers' interference, at the instigation of Gatti, with theoperation of the auger machine by the Nichols' crew was clearly calculated to re-strain the employees who were represented by Local 262 from continuing with theperformance of the services for which they had been hired by Nichols. "Restraintof that kind constitutes the clearest and strongest form of inducement" proscribedby Section 8(b) (4) (i) of the Act 4 I further find that this work stoppage by theoperating engineers employed by Selby and Elmhurst, induced by Gatti, also consti-tuted coercion and restraint of Selby and Elmhurst within the meaning of Section8(b) (4) (ii), and that their conduct in interfering with the operation of the auger bythe Nichols' crew constituted a threat against, as well as restraint and coercion of,Nichols within the meaning of the same sectionFinally, I find, as is self-apparentfrom the facts above detailed, that Gatti's object in engaging in this conduct was toforce or require Nichols to assign the work of operating the auger machine to op-erating engineers represented by Respondent rather than to employees of Nicholswho were represented by Local 262, an object specifically proscribed by SectionI find that by,the above-described conduct, Respondent violated Section 8(b) (4) (i)and (ii) (D) of the Act .53 See, e g ,Local 3, International Brotherhood of Electrical Workers, AFL-CIO (PickerX-Ray Corporation),128 NLRP, 561, 564;Combustion Engineennq, Inc,180 NLRB 184InternationalAssociationof Bridge, Structural and Ornamental Ironavorkers, Local 600(Rail City Erection Company, Inc ),134 NLRB 301 ; andBrunsaeick Corporation,135NLRB 574`United Association of Journeymen and Apprentices of the Plumbing and PipefittinaIndustry etc, Local 428, AFL (Frank IV. Hake, etal,tie Frank TV Hake),112 NLRP.1097, 1111-1112.sAlthough not binding upon me, the findings of Trial Examiner Funke in his Inter-mediate Report in Case No 22-CC-127 (I11-11-62, dated January 12 1962) [138 NLRB540], upon which Respondent relies, are not inconsistent with the findings in the textIn that case, the complaint alleged that the same Respondent had violated Section8(b) (4) (i) and (it) (B) of the Act.Based on the same testimony which has been in- LOCAL 825,INT'L UNIONOF OPERATING ENGINEERSIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE465The activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Companies described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it crease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the ActUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent, Local Union 825, International Union of Operating Engineers,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By inducing and encouraging individuals employed by Nichols, Selby, andElmhurst to engage in a work stoppage and refusal in the course of their employmentto perform any services, by coercing or restraining Nichols, Selby, and Elmhurst,and by threatening Nichols, with an object in each case of forcing or requiringNichols to assign the work of operating power-driven drilling and hoisting equip-ment at the Spruce Run Reservoir to employees engaged as operating engineers whoare represented by Respondent and who were not then lawfully entitled to such workrather than to employees engaged as electricians who were represented by Local 262and were lawfully entitled to such work, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(b)(4)(i) and (ii)(D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Respondent, Local Union 825,InternationalUnion of Operating Engineers,AFL-CIO,and its officers, agents,representatives,successors,and assigns,shall:1.Cease and desist from engaging in, or inducing or encouraging any individualemployed by Nichols Electric Company, Selby Drilling Company, Elmhurst Con-tracting Company, or by any other person engaged in commerce or in an industryaffecting commerce,to engage in, a strike or refusal in the course of his employmentto perform any services, or from threatening, coercing, or restraining the above-named Companies and persons, where an object thereof in either case is to force orrequireNichols Electric Company to assignthework of operating power-drivendrilling and hoisting equipment to employees engaged as operating engineers who arerepresented by Respondent rather than to employees represented by another labororganization, except insofar as any such action is permitted under Section 8(b) (4(D)of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post at its business office, copies of the attached notice marked "AppendixA." 6Copies of said notice, to be furnished by the Regional Director for the Twenty-corporated in the instant record, Funke found that there was no evidence to "support afinding that Local 82i [Respondent] induced or encouraged any individual employed bySelby or Elmhurst to stop workwith an object of forcing or requiring Selby or Elmhurstto cease doingbusinesswith Nichols"[Emphasis supplied ]He also found that therewas no evidence to support a finding that Respondent "threatened, coerced, or restrainedSelby or Elmhurstforsuch anobjective"[Emphasis supplied ] Ile specifically reservedthe question as to whether the conduct fell within the purview of another section of8(b) (4), an issue which, lie stated, was not before him but is before me in the instant case."In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order " 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecond Region (Newark, New Jersey), shall, after being duly signed by the Re-spondent, be posted by it immediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that such notices are not altered, defaced, or covered by anyother material.(b)Furnish to the Regional Director for the Twenty-second Region signed copiesof said notice for posting by the above-named Companies, if willing, in placeswhere notices to employees are customarily posted.Copies of said notice, to befurnished by the Regional Director, shall, after being signed by the Respondent, asindicated, be forthwith returned to the Regional Director for disposition by him.(c)Notify the said Regional Director, in writing, within 20 days from the date ofthis Intermediate Report and Recommended Order, what steps the Respondent hastaken to comply herewith?I In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply therewith."APPENDIX ANOTICE TO ALL OUR MEMBERS AND To ALL EMPLOYEES OF NICHOLS ELECTRICCOMPANY, SELBY DRILLING COMPANY, AND ELMHURST CONTRACTING COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby give notice that:WE WILL NOT engage in, or induce or encourage any individual employedby Nichols llectric Company, Selby Drilling Company, Elmhurst ContractingCompany, or by any other person engaged in commerce or in an industryaffecting commerce, to engage in, a strike or refusal in the course of his em-ployment to perform any services, or threaten, coerce, or restrain the above-named Companies and persons, where an object thereof in either case is to forceor require Nichols Electric Company to assign the work of operating power-driven drilling and hoisting equipment to employees engaged as operating en-gineerswho are represented by Local Union 825, International Union ofOperating Engineers,AFL-CIO, rather than to employees represented byanother labor organization, except insofar as any such action is permittedunder Section 8(b) (4) (D) of the Act.LOCAL UNION 825, INTERNATIONAL UNIONOF OPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark 2, New Jersey, TelephoneNo. Market 4-6151, if they have any question concerning this notice or compliancewith its provisions.Reeves Broadcasting & Development Corporation (WHTN-TV)andNational Association of Broadcast Employees and Techni-cians,AFL-CIO.Cases Nos. 9-CA-2465 and 9-CA-0512. Janu-ary 7, 1963DECISION AND ORDEROn June 26,1962, Trial ExaminerJohnH. Eadie issued his Inter-mediate Reportin the above-entitled proceeding,finding that theRespondent had engaged in certain unfair labor practices and recom-140 NLRB No. 41.